DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Amendment/Response dated 12/29/2021 is acknowledged.  In the Amendment, claims 1 and 26 were amended.  While Applicants’ amendments necessitated a new search, the claims remain rejected under obviousness-type double patenting and 35 U.S.C. 103 in view of the previously cited references.  New rejections under 35 U.S.C. 112 (indefiniteness) were also necessitated by Applicants’ amendments to the claims (see below).  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  Claims 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are pending and have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 12, 14-18, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 2 recites “the tablet or capsule”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes”, it is unclear which “tablet or capsule” is being referred to in claim 2.   The Examiner suggests amending “the tablet or capsule” to read “each tablet or capsule in the plurality of tablets or capsules” for clarity.  Appropriate clarification is requested.
Claims 5-8, 12, 14, and 15 recite “the core or capsule”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes, wherein each of the tablet or capsule comprises a core of, or is loaded with, a cysteamine salt and/or cystamine”, it is unclear which “core or capsule” is being referred to in claims 5-8, 12, 14, and 15.  The Examiner suggests amending “the core or capsule” to read “each core or capsule in the plurality of tablets or capsules” for clarity.  Appropriate clarification is requested.
Claim 16 recites “the tablet is a monolithic tablet”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes”, it is unclear which “tablet” is being referred to in claim 16.  Appropriate clarification is requested.
Claim 17 recites “the capsule is a soft gel capsule”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes”, it is unclear which “capsule” is being referred to in claim 17.  Appropriate clarification is requested.

Claim 20 recites “the tablet or capsule is resistant to mechanical degradation due to stomach motility”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes”, it is unclear which “tablet or capsule” is being referred to in claim 20.  The Examiner suggests amending “the tablet or capsule is resistant to mechanical degradation due to stomach motility” to read “each tablet or capsule in the plurality of tablets or capsules is resistant to mechanical degradation due to stomach motility” for clarity.  Appropriate clarification is requested.
Claim 24 recites “the enteric-coated tablet or capsule are acid resistance”.  In view of amended claim 1, which now recites a pharmaceutical dosage form comprising a “plurality of tablets or capsules of differing sizes”, it is unclear which “tablet or capsule” is being referred to in claim 24.  The Examiner suggests amending “the enteric-coated tablet or capsule are acid resistance” to read “each tablet or capsule in the plurality of tablets or capsules is acid resistant” for clarity.  Appropriate clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary level of skill in the art before the effective filing date of the invention to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary level of skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20150011611, hereinafter “Kim”) in view of Mylan Pharmaceuticals Inc. (hereinafter “Mylan”), Dohil 1 (US20090076166), O’Neil et al. (US20120328671, hereinafter “O’Neil”), Powell et al. (US20140370085, hereinafter “Powell”), Mathiowitz et al. (US20140120162, hereinafter “Mathiowitz”), Sparling et al. (US20140199389, hereinafter “Sparling”), and Dohil 2 (J. of Pediatrics, Vol. 148, June 2006, pp. 764-769).  All references were cited previously.
Regarding claims 1 and 14, Kim teaches a pharmaceutical dosage form such as a tablet or capsule (see paragraphs [0214] and [0216]).  Kim teaches that their tablet or capsule can comprise a core including a cysteamine salt or cystamine (see paragraphs [0124] and [0243]).  The tablet or capsule of Kim can comprise an enteric coating having a thickness of between 50-500 µm (see paragraph [0253]), which encompasses the claimed range of 60-130 µm.  The enteric coating taught in Kim remains substantially intact in the stomach but dissolves and releases the drug once the small intestine is reached (see paragraph [0243]).  
Regarding claim 3, Kim teaches the inclusion of one or more excipients in their pharmaceutical dosage form (see paragraphs [0211] and [0212]).
Regarding claims 5 and 8, Kim teaches the inclusion of cysteamine bitartrate in their pharmaceutical dosage form (see paragraph [0123]).
Kim is not anticipatory insofar as the features of claims recited above must be selected from various lists/locations in the reference.  Based on the overall teachings of Kim, however, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to make the claimed combination, namely a tablet or capsule comprising or consisting of cysteamine (e.g., cysteamine bitartrate) or cysteamine with optional excipients, since each component is taught as being useful in making the pharmaceutical dosage form of Kim.  Regarding the claimed enteric prima facie case of obviousness exists. MPEP 2144.05 A.  Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Regarding claims 2, 19, 21, 26-28, 31, and 32, Kim does not explicitly recite that an enteric coating thickness increases from about 75 µm for a 50 mg cysteamine base dose tablet or capsule to about 105 µm for a 150 mg cysteamine base dose tablet or capsule.  Kim also does not explicitly recite a tablet or capsule comprising from about 50 to about 300 mg of cysteamine base or cystamine, or a tablet or capsule containing 50 mg of cysteamine salt, cysteamine base or cystamine.  However, Kim notes that determination of dosages is routine for one of ordinary level of skill in the art and teaches embodiments with doses in the range of 0.01-200 mg/kg (see paragraph [0203]).  As noted above, the tablet or capsule of Kim can comprise an enteric coating having a thickness of between 50-500 µm (see paragraph [0253]), which encompasses the claimed ranges.  Furthermore, Mylan teaches a capsule comprising 50 mg or 150 mg cysteamine base (see pages 1 and 2).  Based on the combined teachings of Kim and Mylan, it would have been well within the ordinary level of skill in the art before the 
Regarding claims 4 and 15, although Kim teaches the inclusion of one or more excipients in their pharmaceutical dosage forms, Kim does not explicitly recite a ‘binder’.  Dohil 1 teaches the inclusion of a binder in their pharmaceutical dosage forms (see paragraph [0045]).  Based on the teachings of Dohil 1, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate the pharmaceutical dosage form of Kim with a binder to enhance the cohesiveness of the pharmaceutical dosage form and improve the agglomeration of powder particles used to form granules.
Regarding claims 6 and 12, although Kim teaches cysteamine salts and hydrochloric salts generally (see paragraphs [0123] and [0242]), Kim does not explicitly recite cysteamine HCl.  Dohil 1 teaches pharmaceutical dosage forms wherein a core or capsule comprises cysteamine HCI (see paragraph [0033]).  O'Neil teaches a pharmaceutical dosage form wherein a capsule comprises cystamine dihydrochloride (see paragraph [0087]).  Based on the teachings of Dohil 1 and O’Neil, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of 
Regarding claim 7, Kim does not explicitly recite a core or capsule consisting of a cysteamine salt and less than 5% cystamine.  Powell teaches a pharmaceutical dosage form characterized by having less than 5 wt. % cystamine, based on the amount of cysteamine after extended period of storage (see paragraph [0071]).  Based on the teachings of Kim, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate a core or capsule consisting of a cysteamine salt and less than 5% cystamine via routine experimentation and optimization of pharmaceutical dosage forms.
Regarding claim 16, although Kim recites tablets, Kim does not explicitly recite a monolithic tablet.  Mathiowitz teaches the pharmaceutical dosage form wherein the tablet is a monolithic tablet (see paragraph [0015]).  Based on the teachings of Mathiowitz, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate the dosage form of Kim as a monolithic tablet via routine experimentation and optimization of pharmaceutical dosage forms.
Regarding claim 17, although Kim recites capsules, Kim does not explicitly recite soft gel capsules.  Dohil 1 teaches pharmaceutical dosage forms in the form of soft gel capsules (see paragraph [0048]).  Based on the teachings of Dohil 1, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate the capsule of Kim as a soft gel capsule via routine experimentation and optimization of pharmaceutical dosage forms.

Regarding claim 20, although Kim teaches that their enteric coating remains substantially intact in the stomach but dissolves and releases the drug once the small intestine is reached (see paragraph [0243]), Kim does not explicitly recite that their tablet or capsule is resistant to mechanical degradation due to stomach motility. Sparling teaches pharmaceutical dosage forms such as a capsule comprising one or more coatings that impart increased chemical and/or mechanical resistance to the capsule for the duration of its residence in the stomach (see paragraph [0034]).  Based on the teachings of Sparling, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include one or more coatings on the pharmaceutical dosage form of Kim to minimize mechanical degradation due to stomach motility and maximize release of the dosage at another desired site in the gastrointestinal tract, such as the small intestine.
Regarding claim 22, Kim does not explicitly recite a pharmaceutical dosage form wherein a 50 mg dosage form is a size 4 tablet or capsule.  Mylan teaches a 50 mg dosage form of cysteamine bitartrate that is 16 mm in length (see page 3).  Based on the teachings of Mylan, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate a dosage form with 50 mg 
Regarding claim 23, Kim does not explicitly recite a pharmaceutical dosage form wherein the 150 mg dosage form is a size 0 tablet or capsule.  Mylan teaches a 150 mg dosage form of cysteamine bitartrate that is 22 mm in length (see page 4).  Based on the teachings of Mylan, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to formulate a dosage form with 150 mg cysteamine base in a size 0 capsule via routine experimentation and optimization of capsule size.
Regarding claim 24, the cited art of record above does not explicitly recite the claimed release profile of the cysteamine salt or cystamine.  Powell teaches a pharmaceutical dosage form wherein an enteric-coated capsule is acid resistant such that not more than 10% of cysteamine bitartrate in the capsule is released after a period of two hours in a 0.1 N HCl solution.  Powell further teaches applying enteric material to a pharmaceutical dosage form in an amount sufficient to achieve desired acid resistance and release characteristics, such as the release at least 80% of active agent in 20 minutes in pH 6.8 buffer solution (see paragraph [0056]).  Based on the teachings of Powell, it would have been well within the ordinary level of skill in the art to achieve, via routine experimentation and optimization, the claimed release profile for a pharmaceutical dosage form comprising a cysteamine salt, as taught in Kim.
Regarding claims 45 and 46, the cited art of record above does not explicitly recite a pharmaceutical dosage form delivered to provide a 10-80 µmol plasma cysteamine level, which results in a reduction in white cell cystine levels of about 0.5-1.0 

Regarding the newly added limitations of claims 1 and 26, Kim does not explicitly recite a plurality of tablets or capsules of differing sizes, wherein each of the tablet or capsule comprises an enteric coating of poly(methacrylic acid co-ethyl acrylate at a 1:1 ratio, and wherein thickness is different between tablets or capsules of differing sizes.  Powell (cited above) teaches pharmaceutical dosage forms including a plurality of cysteamine beads, the beads including a core particle including cysteamine or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient, and an enteric membrane surrounding the core, wherein the plurality of beads is characterized by a distribution of enteric membrane thicknesses and particle sizes (see paragraph [0009] and claim 1).  The enteric coated beads in the pharmaceutical dosage .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The teachings of the cited art of record mentioned above are hereby incorporated in this section.
s 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,129,433 (‘433).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘433 claims a composition comprising (a) cysteamine, or a pharmaceutically acceptable salt thereof, or cystamine, or a pharmaceutically acceptable salt thereof, and (b) one or more materials that provide increased delivery of cysteamine or cystamine to the small intestine (see claim 1).  As mentioned above, based on the cited art of record, it would have been obvious to one of ordinary level of skill in the art to make a pharmaceutical dosage form as claimed, namely a tablet or capsule comprising or consisting of cysteamine (e.g., cysteamine bitartrate) or cysteamine with optional excipients, since each component is taught as being useful in the cited art of record.  Regarding the claimed enteric coating thickness of 60-130 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Furthermore, as mentioned above, the cited art of record teaches that the determination of dosages is routine for one of ordinary level of skill in the art and teaches dosages and enteric coating thicknesses which encompasses the claimed ranges.  Based on the cited art of record mentioned above, it would have been well within the ordinary level of skill in the art to manipulate the enteric coating thickness to optimize the dosage and the release rate of the drug via routine experimentation and optimization of pharmaceutical dosage forms.  Based on the combined teachings of the cited art of record, it would have been obvious to one of ordinary level of skill in the art to formulate a tablet or capsule with the claimed dosage of cysteamine base or cystamine via routine .

Claims 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,925,156 (‘156).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘156 claims an enterically-coated composition comprising a core of cysteamine bitartrate and cystamine or a pharmaceutically-acceptable salt thereof, mixed with one or more pharmaceutically-acceptable binders; and an enteric coating which encases the core (see claim 1).  As mentioned above, based on the cited art of record, it would have been obvious to one of ordinary level of skill in the art to make a pharmaceutical dosage form as claimed, namely a tablet or capsule comprising or consisting of cysteamine (e.g., cysteamine bitartrate) or cysteamine with optional excipients, since each component is taught as being useful in the cited art of record.  Regarding the claimed enteric coating thickness of 60-130 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Furthermore, as mentioned above, the cited art of record teaches that the determination of dosages is routine for one of ordinary level of skill in the art and teaches dosages and enteric .

Claims 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,925,157 (‘157).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘157 claims an oral pharmaceutical capsule comprising enterically-coated granules of cysteamine bitartrate and cystamine or a pharmaceutically-acceptable salt thereof, mixed with one or more pharmaceutically-acceptable binders (see claim 1).  As mentioned above, based on the cited art of record, it would have been obvious to one of ordinary level of skill in the art to make a pharmaceutical dosage form as claimed, namely a tablet or capsule e.g., cysteamine bitartrate) or cysteamine with optional excipients, since each component is taught as being useful in the cited art of record.  Regarding the claimed enteric coating thickness of 60-130 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Furthermore, as mentioned above, the cited art of record teaches that the determination of dosages is routine for one of ordinary level of skill in the art and teaches dosages and enteric coating thicknesses which encompasses the claimed ranges.  Based on the cited art of record mentioned above, it would have been well within the ordinary level of skill in the art to manipulate an enteric coating thickness to optimize the dosage and the release rate of a drug via routine experimentation and optimization of pharmaceutical dosage forms.  Based on the combined teachings of the cited art of record, it would have been obvious to one of ordinary level of skill in the art to formulate a tablet or capsule with the claimed dosage of cysteamine base or cystamine via routine experimentation and optimization of pharmaceutical dosage forms.  Also, based on the combined teachings of the cited art of record, it would have been obvious to one of ordinary level of skill in the art to formulate, via routine experimentation and optimization, a pharmaceutical dosage form with a plurality of cysteamine tablets having varying sizes and enteric membrane thickness in a pharmaceutical dosage form to achieve a desired level of acid resistance and desired release characteristics.

Claims 1-8, 12, 14-24, 26-28, 31, 32, 45, and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 9,925,158 (‘158).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘158 claims a dosage form comprising enterically-coated granules having a core comprising cysteamine bitartrate and cystamine or a pharmaceutically-acceptable salt thereof; at least one pharmaceutically acceptable binder; and an enteric coating surrounding the core (see claim 1).  As mentioned above, based on the cited art of record, it would have been obvious to one of ordinary level of skill in the art to make a pharmaceutical dosage form as claimed, namely a tablet or capsule comprising or consisting of cysteamine (e.g., cysteamine bitartrate) or cysteamine with optional excipients, since each component is taught as being useful in the cited art of record.  Regarding the claimed enteric coating thickness of 60-130 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Furthermore, as mentioned above, the cited art of record teaches that the determination of dosages is routine for one of ordinary level of skill in the art and teaches dosages and enteric coating thicknesses which encompasses the claimed ranges.  Based on the cited art of record mentioned above, it would have been well within the ordinary level of skill in the art to manipulate an enteric coating thickness to optimize the dosage and the release rate of a drug via routine experimentation and optimization of pharmaceutical dosage forms.  Based on the combined teachings of the cited art of record, it would have been obvious to one of ordinary level of skill in the art to formulate a tablet or capsule with the claimed dosage of cysteamine base or cystamine via routine experimentation and optimization of pharmaceutical dosage forms.  Also, based on the combined teachings of the cited art of record, it would have been obvious to one of .

Response to Arguments
Claim Objection
Applicants’ amendment (“wherein the tablet [[of]] or capsule”) has overcome the claim objection, and the objection has been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants argue that Kim does not teach or suggest an enteric coating of poly(methacrylic acid co-ethyl acrylate at a 1:1 ratio with the claimed thicknesses.  Applicants argue that one of skill in the art would readily recognize that in the context of Kim that the active agent is present in a matrix film or coating described in paragraph [0245] such that when applied to a medical device the active agent is released from the coating of the medical device.  Applicants further argue that one of skill in the art would recognize that Kim makes a clear distinction between “enteric coating” and “film” and “coating”, and that an active agent “attached to a coating layer” as taught by Kim would defeat the purpose of an enteric coating of a capsule.  Applicants argue that the other references do not overcome the alleged deficiencies of Kim (see pages 7-9 of Response).

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, while Kim teaches embodiments in which an active agent is present in a matrix film or coating of a medical device, Kim also teaches that in some embodiments, a coated oral dosage form may be used to provide sustained and/or delayed release, wherein the coating at least in part surrounds a core that contains an active agent and controls the location in the digestive system where the active agent is released (see paragraph [0243], emphasis added).  As such, contrary to Applicants’ suggestion, the overall teachings of Kim do not require that their active agent is present in a matrix film or coating.
Furthermore, regarding the newly added limitations of claims 1 and 26, as noted above, Powell teaches pharmaceutical dosage forms including a plurality of cysteamine beads, the beads including a core particle including cysteamine or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient, and an enteric membrane surrounding the core, wherein the plurality of beads is characterized by a distribution of enteric membrane thicknesses and particle sizes (see paragraph [0009] and claim 1).  The enteric coated beads in the pharmaceutical dosage forms of Powell 
For the reasons provided above, the rejections under 35 U.S.C. 103 (and obviousness-type double patenting) have been maintained.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615